Citation Nr: 0124373	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  96-31 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical 
musculoskeletal disorder claimed as neck strain.

2.  Entitlement to service connection for a psychiatric 
disorder and sleeplessness secondary to allegedly service-
connected neck and back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This appeal is from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  It is advanced on the docket of the 
Board of Veterans' Appeals (Board) because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (2001).

In February 1998, the Board remanded this case for further 
development of evidence and adjudication.  In April 1999, the 
Board remanded the case again for further adjudication and 
for a hearing before a member of the Board to be held at 
Montgomery (RO).  The veteran failed to report to the hearing 
without prior notice of nonattendance, rescheduling, or good 
cause for failure to give prior notice of nonattendance or 
rescheduling.  No other hearing before the Board is 
available.  38 C.F.R. § 20.702(d) (2001).  The case is now 
returned to the Board.


FINDINGS OF FACT

1.  The veteran sustained an acute strain of paravertebral 
neck muscles in service that resolved prior to separation.

2.  The veteran refused to submit to VA psychiatric testing 
and failed without good cause to report to scheduled VA 
examinations in August 1998 and October 1999.

3.  There is neither continuity of symptomatology between 
strained neck muscles noted in service and current neck 
pathology nor evidence of compensably disabling arthritis of 
the neck within one year following separation from service.

4.  Neither back strain nor any other back pathology is 
currently service connected.

5.  Neither neck sprain nor any other neck pathology is 
currently service connected.

6.  The veteran's claim for service connection for 
psychiatric and sleep disorder disabilities as proximately 
due to or resulting from service-connected disease or injury 
is predicated on an alleged association between the claimed 
disabilities and injuries that are not service connected.


CONCLUSIONS OF LAW

1.  Chronic cervical musculoskeletal disorders were not 
incurred in or aggravated by wartime service, nor may 
degenerative joint disease of cervical vertebrae be presumed.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The veteran's claim for secondary service connection for 
psychiatric disorder and sleeplessness due to neck and back 
pain is without legal merit.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

In August 1964, medical history and examination for entrance 
into service were negative for any history, complaints or 
current findings regarding the veteran's neck.  A September 
1967 cervical spine x-ray showed no evidence of fracture or 
dislocation.  In October 1967, the appellant was seen for 
complaints of a neck injury sustained playing football.  
Cervical x-ray was negative for fracture.  Loss of normal 
cervical curvature was felt indicative of acute strain, 
assessed as sprained nuchal muscles.  The assessment several 
days later was acute cervical strain.  A clinical records 
cover sheet revealed the veteran was seen in orthopedic 
surgery, but had had no operations or special therapeutic 
treatment.  In February 1968, the appellant gave a medical 
history in conjunction with a separation examination, 
reporting history of broken bones, recurrent back pain and 
use of a back brace.  He stated that from February 1965 to 
February 1968 he had had frequent injuries of his neck, back, 
ankles, and hands, which were all "O.K." at the time of the 
separation examination, except for the upper back and neck.  
The examiner noted a head injury playing football in 1967 
with a pulled muscle in the back of the neck.  Back pain, 
with onset the same time as the neck trouble, still caused 
some discomfort.

The appellant had a VA hospitalization in June and July 1972, 
with a diagnosis of paranoid and explosive personality.  
Physical examination was negative, except for possible 
cervical muscle spasm.  He reported depression and thoughts 
of suicide during the several days before admission, 
apparently precipitated by remorse about beating his wife.  
He reported that after beating her he jumped out of a second 
story window and beat himself in the head with a brick, which 
he claimed was a demonstration of remorse and not a suicide 
attempt.

The appellant sought VA outpatient treatment in November and 
December 1987 for complaints of pain in the area of the mid-
thoracic spine.  He made no complaint of neck pain at either 
visit.

In July 1988, the appellant was seen with complaints of 
chronic pain throughout his back, including low cervical 
pain.  He reported a 10-year history of pain and an original 
injury while playing football in Germany.  He stated he had 
been paralyzed from the injury, but he did not remember for 
how long.  He reported that he was "O.K." after three days 
of cervical traction.  The impression was probable post-
traumatic degenerative joint disease of the cervical spine.  
X-ray study of the cervical spine revealed spondylitic 
changes at C5-6 with normal alignment.

The veteran was seen in a VA mental health clinic in 
September 1994.  The impression was adjustment disorder with 
social and economic problems.

The veteran had repeated VA outpatient treatment from January 
1995 to January 1996.  A January 1995 VA x-ray study of the 
cervical spine showed anterior marginal osteophytes in the 
bodies of C6 and C7 vertebrae, without neural foraminal 
narrowing.  In February 1995 the impression was cervical 
degenerative joint disease, which was repeated in March and 
May 1995.  May 1995 x-ray study was said to reveal slight 
osteophyte formation in the cervical spine.  Physical 
examination of the back was essentially negative.  In August 
1995, he told a VA social worker that he hoped to complete 
the 18 months of college necessary to finish his studies in 
juvenile justice.  In January 1996, he was noted to have 
history of neck pain without recent trauma.  The impression 
was cervical spondylitis.

On VA hospitalization in August 1995 for right hernia repair, 
he reported a 27 1/2-year history of arthritis of the spine in 
the neck and lumbar areas.

On VA examination in September 1995, the appellant reported, 
in pertinent part, neck injuries in service while playing 
football.  Subjectively, the appellant complained of pain in 
the neck and other parts of the back on exertion.  
Examination of the spine revealed no postural abnormalities 
and no fixed deformity.  There was good back muscle strength.  
Ranges of motion of the cervical spine were 30 degrees 
flexion, 30 degrees extension, 40 degrees lateral flexion, 
bilaterally, 55 degrees rotation, bilaterally.  Ranges of 
motion of the lumbar spine were 95 degrees flexion, 35 
degrees extension, 40 degrees lateral flexion, bilaterally, 
35 degrees rotation, bilaterally.  The diagnosis was 
arthritis, cervical and lumbar.

On VA psychiatric examination in September 1995, the veteran 
reported cervical sprain in the Army while playing football.  
He showed the examiner his service medical records.  He 
reported that he sought VA treatment for his neck in the 
1970s, but when no neck problem was found, he was locked in a 
psychiatric ward at Tuscaloosa VAMC.  He reported that a 
nurse informed him that his doctor was a drug addict and 
helped him escape, and he had not entered a hospital since.  
He also reported that he had had to discontinue his college 
training and prospective career as a juvenile counselor 
because he had been labeled "mental disorder."  He reported 
that he was unemployed and homeless because of his neck and 
back pain, and he blamed VA for it, because he felt VA had 
not given him proper medical treatment, having gotten nowhere 
seeking treatment at several VA facilities.  Upon completion 
of a mental status examination, the examiner deferred 
diagnosis pending completion of psychological testing, but 
stating an initial impression of personality disorder.

In October 1995, the veteran reported for psychological 
testing and engaged in the interview but refused to take the 
several tests.  Historically, the veteran reported that he 
had multiple football injuries in service and after service 
he attended four years of college, leaving without a degree 
because of severe neck and back pain from the injuries in 
service.  The examiner noted that the veteran's psychiatric 
history consisted of a short psychiatric hospitalization 20 
years ago with a diagnosis of paranoid schizophrenia and no 
subsequent treatment until a 1994 diagnosis of adjustment 
disorder.  The examiner stated that the veteran refused all 
psychiatric treatment and denied all psychiatric symptoms, 
therefore no psychiatric diagnosis or recommendation for 
treatment could be made.

On VA hospitalization in October 1995 for arthralgia of 
multiple joints secondary to degenerative joint disease, the 
veteran reported that his head was torn apart from his spine 
while he was in service.  Examination revealed the veteran to 
be hostile and self-pitying with extreme mood swings.  He 
participated in rehabilitation treatment for several days and 
then was discharged at his demand.

In February 1998, the Board remanded the veteran's claim in 
part to afford him a VA orthopedic examination to diagnose 
his current pathology.  The examiner was to review the 
veteran's VA claims file including his service medical 
records, and opine about the probability of a connection 
between the neck injury in service and current findings.

Correspondence of record reveals attempts by the veteran and 
Tuscaloosa VA Medical Center (VAMC) in January 1995 to 
retrieve the veteran's Tuscaloosa VAMC medical records from 
the East Point, Georgia, Federal Records Center (FRC), where 
VA archived them in June 1978.  A January 5, 1995, letter 
from Tuscaloosa VAMC Chief of Medical Administration to a 
Georgia Veteran's Service Officer reported that the FRC could 
not locate the veteran's medical records.  The veteran made 
direct inquiry to the FRC by letter of January 12, 1995, and 
the FRC responded that it could not provide any VA records it 
may have, as access is restricted by VA, which maintains 
legal custody notwithstanding that FRC may have physical 
custody of the information in question.

The veteran's June 1995 original claim for service connection 
reported treatment at Tuscaloosa VAMC for his back, neck and 
nerves in the 1970s, at Huntsville VA Outpatient Clinic 
(VAOPC) and Birmingham VAMC from 1987 to present, and at 
Tuskegee VAMC from 1995 to the present.  The RO requested and 
obtained medical records from these facilities, with the 1972 
hospital summary the only record retrievable from Tuscaloosa 
VAMC or archives.  The veteran provided an "in care of" 
mailing address, which has appeared on all of his 
correspondence to VA.  All correspondence of record from the 
RO to the veteran is to that address, except for the March 
1996 notice of disallowance of his claim, to which he 
responded with a notice of disagreement specifically 
referencing the notice of disallowance.  The most recent 
statement of record from the veteran, received in August 
1999, shows the address on his claim.

An August 1995 VA memorandum indicates that the VA claims 
file before the Board is rebuilt, the original remaining 
unlocated after VA-wide search.

In an August 1995 letter, the RO requested the veteran to 
submit evidence of treatment since service of the conditions 
for which he claimed entitlement to service connection.  His 
statement of September 1995 reported treatment at the four 
VAMCs in Georgia and one private hospital and that "early 
medical evidence" was unavailable, because he was seen at 
various medical centers throughout the country, but he did 
not have the names of the facilities or the dates of 
treatment.  The RO obtained records from the private hospital 
as authorized.

The veteran failed to report for hearings before an RO 
hearing officer in August 1996 and in February 1997.  He 
failed to report in August 1998 for a VA examination of the 
cervical spine.  His representative acknowledged his failure 
to report in a December 1998 statement, indicating attempts 
to contact the veteran had failed.  In an August 1999 
statement from his address of record, identified as in 
response to a July 1999 RO letter (transmitting a 
supplemental statement of the case (SSOC)), he stated that he 
was never notified of the VA examination.  VA scheduled 
another examination for October 14, 1999.  The veteran failed 
to report for the examination.  The RO scheduled the veteran 
for a hearing before a member of the Board at the Montgomery 
RO in July 2001, notifying him by letter at his address of 
record.  The veteran failed to report.


II.  Analysis

A.  Procedural

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) [hereinafter the VCAA], prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA had not been enacted when the RO adjudicated the 
veteran's claims.  The question the Board must address is 
whether there is any duty of assistance or notice required by 
the new law that has not already been substantially completed 
in this case, notwithstanding that such assistance may not 
have been required under the former law, and, if not, whether 
there is any prejudice to the veteran in the Board's 
consideration of this question without referring it to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

VA need furnish no forms to the veteran in this case.  
38 U.S.C.A. § 5102 (West Supp. 2001).  The veteran's 
application is complete.  VA notified the veteran of evidence 
necessary to substantiate his claim in its letter of August 
1995.  At that time, it was the veteran's burden to produce 
evidence sufficient to well ground his claim before VA 
undertook to obtain any evidence other than VA records.  See 
38 U.S.C.A. § 5107(a) (West 1991); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, in light of his August 1995 
statement that he could not provide any information about 
treatment other than at VA facilities and at Huntsville 
Hospital (which records the RO obtained), all evidence 
necessary to obtain in this case was VA's obligation to 
obtain.  VA had no duty to inform him of evidence he must 
provide.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The correspondence with the Federal 
Records Center and the January 1995 statement from the 
Tuscaloosa VAMC Chief of Medical Administration Service 
regarding unavailability of certain records from that VAMC 
discharge the duty to persist in seeking VA records until it 
concludes the records do not exist or further effort to 
obtain them would be futile.  38 U.S.C.A. § 5103A(c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(2)).  VA 
complied with the requirement to afford the veteran VA 
examination and obtain a medical opinion where the evidence 
of record indicated such was necessary to resolve a claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining to the requirements to establish entitlement to 
service connection in statements or supplemental statements 
of the case in May 1996, August 1997, July 1999, and April 
2000.  He has been advised of the evidence that would support 
or help substantiate his claim in development letters in 
August 1995, December 1995, and the Board's remand in 
February 1998.  He has been scheduled for personal hearings, 
for which he did not report.  The substantive laws and 
regulations to be applied are the same as those of which the 
veteran has had notice.  There is no prejudice to the veteran 
in deciding his claim on the merits, because he has been told 
what the requirements are to establish service connection, 
has been provided ample opportunity to present evidence 
meeting those requirements, and has had the assistance of the 
RO and the Board to develop every possible source of evidence 
or information that might substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  Furthermore, as 
the regulations adopted do not go beyond the requirements of 
the VCAA, it is not prejudicial to the veteran to consider 
their application without referring the case to the RO in the 
first instance.

There does not appear to be any avenue of development or 
assistance under the VCAA that has not been attempted by the 
RO in this case.  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).  The Secretary having already provided every 
possible assistance indicated by the record or assertions of 
the veteran, there is no reasonable possibility that return 
of the claim to the RO for further efforts to assist would 
raise any reasonable possibility of substantiating the 
veteran's claim.  Remand for the RO to address the 
requirements of the Act in the first instance would serve no 
practical purpose.  

Although the veteran's claims file was lost, nothing in the 
record reveals the rebuilt folder to be incomplete for loss 
of material.  Specifically, there is no suggestion that 
records from Tuscaloosa VAMC were of record before the 
missing original claims file was lost.  In sum, VA has 
discharged its duties under the VCAA, and the Board may reach 
the merits of this case.


B.  Substantive

1.  Service Connection for Neck Strain

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The Board found in February 1998 that the medical evidence of 
record was insufficient to resolve the fundamental medical 
question in the veteran's claim, whether any current cervical 
spine or paravertebral disorder is related to injury 
sustained in service.  The Board remanded the claim to afford 
the veteran an examination to answer that question.  The 
veteran failed to report twice.  He alleged lack of notice 
the first time, and the RO scheduled another examination.  He 
has offered no explanation for missing the second 
examination.  The veteran has repeatedly responded to 
correspondence from VA to his address of record.  He has not 
submitted any evidence to rebut the presumption that VA 
notified him of examination in the regular administrative 
manner, by mail addressed to his address of record.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The record 
reveals that the veteran was or is occasionally homeless, 
which presumably motivated the RO to schedule another 
examination in response to his report of lack of notice after 
he missed the August 1998 examination, even though the mere 
allegation of lack of notice does not rebut the presumption 
of regularity (7 Vet. App. at 274) or amount to good cause 
for missing an examination necessary to rate his claim.  
Clearly, there is also no evidence of good cause for missing 
the October 1999 examination.

When a veteran files an original claim for VA disability 
compensation, and a current examination is necessary to 
determine entitlement to the benefit, the veteran's claim 
will be decided based on the evidence of record if he or she 
fails to report for the examination without good cause.  
38 C.F.R. § 3.655(a), (b) (2001).  The Board must decide the 
veteran's claim with the evidence available.

The veteran has cervical degenerative joint disease 
(arthritis), which as a matter of law can be presumed 
incurred in service if it is shown to have been 10 percent 
disabling within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  There is no competent medical 
evidence of record either of 10 percent disabling cervical 
arthritis within one year after separation, or that the 
veteran's cervical arthritis is related to the cervical 
muscle strain that is documented in the service medical 
records as acute.  Consequently, the veteran does not have 
any neck or cervical pathology that can be service connected 
on a presumptive basis.

The veteran does not have a chronic disease of the neck or 
cervical spine shown as such in service such that any current 
manifestation of the disease can be service connected without 
showing continuity with the chronic disease in service.  See 
38 C.F.R. § 3.303(b) (2001).

Continuity of symptomatology is required 
only where the condition noted during 
service (or in the presumptive period) is 
not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.

38 C.F.R. § 3.303(b) (2001).

The veteran can establish continuity of symptomatology with 
lay evidence.  Savage v. Gober, 10 Vet. App. 488 (1997).  He 
is ordinarily considered competent to report pain.  Espiritu 
v. Derwinski, 2 Vet App. 492 (1992).  However, the veteran is 
not a credible historian.  The veteran obtained a diagnosis 
of post-traumatic degenerative changes of the cervical spine 
in July 1988 by describing his neck injury in service to the 
diagnosing physician as resulting in temporary paralysis and 
three days of traction.  That report is contradicted by the 
contemporaneous service medical record, which showed that he 
had no special therapy for the neck injury in service for 
which he was hospitalized.  The Board is of the opinion that 
temporary paralysis with traction therapy would obtain 
notation of special therapy.  The false report of history 
impeaches the veteran's credibility as a reporter of events, 
both in service and thereafter, including his assertion that 
his current neck pain is continuous with injury in service.  
It also renders the physician's diagnosis of post-traumatic 
degenerative changes without probative value.  Although based 
on the application of clinical observation and medical 
judgment to history the veteran reported, the history was 
exaggerated, and the diagnosis was therefore tainted.  There 
are other examples of such exaggeration, including the 
obvious exaggeration of reporting in 1995 that his "head was 
torn apart from his spine."

Aside from the single medical opinion based on inaccurate 
history, the medical evidence of record does not show 
continuity of symptomatology, nor does it connect current 
disability with continuous symptomatology.  There was a 
hiatus of nearly four years after separation before the June 
1972 hospital report of possible neck spasm.  Subsequently, 
there was a hiatus of 16 years until the next documentation 
of complaints of neck pain.  When the veteran then reported 
the onset of neck pain, he placed it as 10 years before, 
i.e., after his separation from service.  Thus, not only did 
the veteran obtain a medical opinion based on tainted 
history, he actually reported symptomatology discontinuous 
with the condition noted in service.  The preponderance of 
the evidence is against finding service connection for 
veteran's neck strain or any other cervical pathology based 
on showing continuity of symptomatology with a condition 
noted in service.  38 C.F.R. § 3.303(d) (2001).

Even if the Board were to accept his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record showing that his cervical 
musculoskeletal disorder is linked to such symptomatology.  
Cf. Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
Furthermore, his testimony as to continuity of 
symptomatology, standing alone, is not plausible, in light of 
the absence of continuous symptomatology in the medical 
evidence of record and his obvious exaggeration.  

Finally, service connection can be granted for a disease 
first diagnosed after service if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  The evidence shows that the veteran had an acute 
neck strain in service.  The report at separation of neck 
discomfort is less probative of the condition of his neck at 
separation than the negative contemporaneous examination 
report.  The veteran's argument that the separation 
examination report is not valid evidence because he had no x-
ray examination is not persuasive.  Although the separation 
examination may have been better with an x-ray study, the 
medical history was then of strain, and a clinical 
examination without x-ray study is sufficient to make 
positive or negative findings of the presence or absence of 
strain.

In sum, the preponderance of the evidence is against granting 
service connection for cervical musculoskeletal disorder 
claimed as neck strain.  The evidence of record does not 
permit affording the veteran the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


2.  Secondary Service Connection

The RO adjudicated the veteran's claim for service connection 
for psychiatric disorder and sleeplessness due to service-
connected neck and back pain as not well grounded.  The Board 
takes a different approach for two reasons.  First, pursuant 
to the VCAA of 2000, the question whether any claim is well 
grounded is moot.  Second, determination of this issue is 
compelled as a matter of law rather than by the facts.  Even 
before enactment of the VCAA, the question whether such a 
case was well grounded was inapposite.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The veteran is not prejudiced 
by the instant decision on legal grounds, consequently, the 
Board may decide the claim without remand to the RO for 
further development or adjudication.  Bernard v. Brown, 4 
Vet. App. 384, 389 (1993).

[D]isability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2001).  As a matter of 
law, there can be go grant of secondary service connection 
based on disease or injury that is not itself service 
connected.  The Board disallowed service connection for back 
strain in February 1998.  The instant decision disallows 
service connection for neck strain or other cervical 
pathology.  Thus, the veteran has filed a claim for a benefit 
not provided by law.  Such a claim is properly denied.  
Sabonis, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for a cervical musculoskeletal disorder 
claimed as neck strain is denied.  

Secondary service connection for psychiatric disorder and 
sleeplessness due to neck and back pain is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

